TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00452-CR


In re Michael Earl Cruthird Sr.




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 47,106, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

This is a post-conviction DNA testing proceeding.  Tex. Code Crim. Proc. Ann. arts.
64.01-.05 (West Supp. 2003).  Appellant, who was convicted of capital murder, has filed a motion
to abate the appeal pointing out that it should have been filed in the Texas Court of Criminal
Appeals.  Id. art. 64.05 (in "capital case," appeal is to court of criminal appeals).  We agree, but
believe that the proper remedy is to dismiss this appeal.  Therefore, we dismiss the motion to abate,
dismiss this appeal, and instruct the Clerk to deliver the record to the clerk of the court of criminal
appeals.

  
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 6, 2003
Do Not Publish